DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 7/29/2022 has been entered. Claims 15 has been cancelled. Claims 1-5, 7-14, and 17-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections noted in the previous Office Action.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Maloo et al. (US Patent Application Publication 2016/0283105), referred to as Maloo herein [previously cited].
Walline et al. (US Patent Application Publication 2016/0313890), referred to as Walline 2 herein [previously cited].
Cho (US Patent Number 8,345,017), referred to as Cho herein [previously cited].
Hunt et al. (US Patent Application Publication 2014/0157161), referred to as Hunt herein [previously cited].
Lapp (US Patent Application Publication 2014/0298266), referred to as Lapp herein [previously cited].
Moscarillo (US Patent Application Publication 2013/0265218), referred to as Mosracillo herein.
Izumi (US Patent Applciation Publication 2013/0181897), referred to as Izumi herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Lapp in further view of Moscarillo in further view of Izumi.

Regarding claim 1, Maloo discloses an electronic apparatus comprising: a camera; a display; a memory configured to store at least one instruction; and a processor configured to execute the at least one instruction to (Maloo, ¶0029 – camera-based touch screen, display. ¶0020 – processors executing instructions stored in memory):
detect a plurality of fingers in a mode (Maloo, ¶0029 – camera-based touch screen. ¶0024-¶0025 – finger gesture is detected, resulting in a virtual keyboard presentation. ¶0060 – virtual keyboard text entry corresponds to an application requiring text entry. Figs. 10C and 12 with ¶0060-¶0062 – virtual keyboard orientation is set referenced to the touch points for the fingers (808, 810, 812, 814, 816)),
detect a first motion of a finger among the plurality of fingers in a 
identify a distance between a position of the finger by the first motion and a position of the reference point set to the finger 
identify a key corresponding to the first motion, from among a plurality of keys mapped to the finger according to a predetermined mapping between the plurality of keys and the finger, based on the identified distance, the position of the finger by the first motion and the reference point set to the finger (Maloo, Figs. 10C and 12 with ¶0060-¶0062 – virtual keyboard orientation is set relative to the touch points for the fingers (808, 810, 812, 814, 816). ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the keyboard is used to determine the active finger and contact point for input),
control the display to display information corresponding to the identified key (Maloo, Figs. 10C-12 – virtual keyboard is displayed, information corresponding to all displayed keys is shown, including the identified key),
and detect the plurality of fingers in a 
wherein the processor is further configured to execute the at least one instruction to:
based on the identified distance being 
based on the identified distance being greater than or equal to the predetermined value, identify a key positioned in a direction in which the finger moves motion based on a moving direction of the finger by the first motion (Maloo, Figs. 10C and 12 with ¶0060-¶0062 – virtual keyboard orientation is set relative to the touch points for the fingers (808, 810, 812, 814, 816). ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the keyboard is used to determine the active finger and contact point for input),
wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers, 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor Lapp discloses virtual keyboard inputs detected via camera (Lapp, Abstract with ¶0002, ¶0018, ¶0124),
including based on the identified distance being less than a predetermined value, identify the reference key, among the plurality of keys mapped to the finger, as the key corresponding to the first motion; based on the identified distance being greater than or equal to the predetermined value, identify the key positioned in a direction in which the finger moves from the reference key, from among the plurality of keys mapped to the finger, as the key corresponding to the first motion based on a moving direction of the finger by the first motion (Lapp, Figs. 8A-8B with ¶0020, ¶0597-¶0598 – each finger is mapped to a set of reference keys and distances. Distance boundaries are shown with respect to the resting location. In the example given, the pinky selects between the letters S and T depending on whether the distance of the gesture is greater than or less than the distance at Element 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key input system of Maloo to include mapping keys to distance from resting locations for each finger based on the teachings of Lapp. The motivation for doing so would have been to enable users to more effectively type without looking at their fingers to target visual elements, enabling more rapid character data entry (Lapp, Abstract).
However, Maloo as modified appears not to expressly disclose plurality of first image frames obtained through the camera, obtain depth information regarding the plurality of detected fingers through the camera, identify a plurality of feature points corresponding to respective fingers in a predetermined three-dimensional coordinate space based on the depth information regarding the plurality of detected fingers, the identified plurality of feature points corresponding to respective fingers, set one of the plurality of feature points as a reference point corresponding to a respective finger, the predetermined three-dimensional coordinate space distinct from the display.
However, in the same field of endeavor, Moscarillo discloses a virtual keyboard input system (Moscarillo, Abstract with ¶0007), including
plurality of image frames obtained through the camera (Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs),
obtain depth information regarding the plurality of detected fingers through the camera, identify a plurality of feature points corresponding to respective fingers in a predetermined three-dimensional coordinate space based on the depth information regarding the plurality of detected fingers, the identified plurality of feature points corresponding to respective fingers (Moscarillo, ¶0157 – depth calculation based on imaging sensor data. Fig. 5A-5B with ¶0114-¶0117 – user’s hands have identified feature points corresponding to fingers which are mapped to the coordinate system. See also ¶0119-¶0128 – finger features are identified and tracked. See also Fig. 5C with ¶0118 – features such as actions or behavioral patterns corresponding to the user’s fingers),
set one of the plurality of feature points as a reference point corresponding to a respective finger (Moscarillo, ¶0119-¶0128 and Figs. 9A-9C with ¶0165-¶0166 – finger features are identified and tracked. See also Figs. 10A-K with ¶0167-¶0177. ¶0011, ¶0020, ¶0082, ¶0095, ¶0128, ¶0166 – keyboard visualization projected onto the surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the touch input system of Maloo as modified to include determining hand and finger positions based on captured image frames including 3D information based on the teachings of Moscarillo. The motivation for doing so would have been to improve accuracy, ergonomics, and facilitate input switching (Moscarillo, ¶0005).
However, Maloo as modified appears not to expressly disclose the three-dimensional coordinate space distinct from the display. However, in the same field of endeavor, Izumi discloses a motion input keyboard (Izumi, Abstract with ¶0007), including
the three-dimensional coordinate space distinct from the display (Izumi, Figs. 5, 19, and 24 with ¶0067, ¶0088, ¶0090-¶0092 – input surfaces include 3D positioning to determine when operations are performed at the surface, and is distinct from the display. Fig. 8 with ¶0093-¶0096 – keyboard is shown and selected keys indicated at the display screen).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 3D space of Maloo as modified to be distinct from the display based on the teachings of Izumi. The motivation for doing so would have been to prevent the operators hands from blocking the view of the display (Izumi, ¶0067, ¶0092).

Regarding claim 2, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to an identification that the plurality of fingers detected in the plurality of third image frames maintain the predetermined pose for a predetermined time, re-set the reference point for the respective fingers based on the position of the plurality of detected fingers in the plurality of third image frames (Maloo, ¶0024, ¶0043 – press-and-hold exceeding a predetermined duration. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 3, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to identify whether the pose of the plurality of detected fingers in the plurality of third image frames corresponds to the predetermined pose based on a position of a fingertip of a remaining finger other than a thumb among the plurality of fingers detected in the plurality of third image frames (Maloo, ¶0024, ¶0043 – 5 finger press-and-hold exceeding a predetermined duration. The 5-finger gesture includes 4 remaining fingers other than a thumb. See also Fig. 8 and ¶0050. In this case the position is a contact or down position. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 4, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, based on a second motion of the finger among the plurality of fingers being detected in a plurality of fourth image frames obtained through the camera after the reference point is re-set in the character input mode, identify a key corresponding to the second motion, from among the plurality keys mapped to the finger, based on a position of the finger by the second motion and a position of a reference point reset to the finger (Maloo, Figs. 3 and 4 with Elements 330, 332, and 302 with ¶0044-¶0048 – once the keyboard is hidden, the finger gesture is detected, and the orientation of the keyboard is re-set. Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the contact point is used to determine the active finger and contact point for input. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 5, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the plurality of keys mapped to the finger comprises a reference key, determined based on a type of a hand including the finger and a type of the finger, among keys included in a virtual keyboard and at least two keys adjacent to the reference key among the keys included in the virtual keyboard (Lapp, ¶0136, ¶0255, ¶0271 – input lane characters, size, and position are determined differently for each finger identity. See also Fig. 10 with ¶0321-¶0324 and ¶0979-¶0982. Figs. 8A-8B with ¶0597-¶0598 – In the example given, the pinky selects between the letters S and T associated with that finger).

Regarding claim 7, Maloo as modified discloses the elements of claim 5 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose, set the reference point for the finger based on a position of the plurality of detected fingers in the plurality of first image frames (Maloo, Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 8, Maloo as modified discloses the elements of claim 7 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose: based on the key corresponding to the first motion being identified in the character input mode, control to display the identified key among keys included in the virtual keyboard to be distinguished from another key (Maloo, ¶0060 – key size, shape, and location is determined by the contact points. Lapp, Figs. 8A-8B with ¶0020, ¶0597-¶0598 – key selection is determined according to finger motion. Izumi, Fig. 8 with ¶0093-¶0096 – keyboard is shown and selected keys indicated at the display screen).

Regarding claim 11, Maloo discloses a method of controlling an electronic apparatus, the method comprising (Maloo, ¶0029 – camera-based touch screen, display. ¶0020 – processors executing instructions stored in memory):
detecting a plurality of fingers in a 
detecting a first motion of a finger among the plurality of fingers in a 
identifying a distance between a position of the finger by the first motion and a position of the reference point set to the finger 10C and 12 with ¶0025, ¶0034 and ¶0060-¶0062 – virtual keyboard orientation, shape, and layout is set relative to the touch points for the fingers (808, 810, 812, 814, 816). ¶0046 – virtual keyboard is presented directly under the contact points. For example, as shown in Fig. 12, virtual keyboard 1202 is presented under each of the reference touch points for the fingers. As an example, reference touch point 812 is presented over a key which has been mapped under that reference touch point based on the touch points. A movement distance from the reference point corresponds to selecting the key under the reference point. A sufficiently larger movement distance would select, for example, one of the adjacent keys to the reference point key. ¶0048 – selection of the soft keys is used as an input for the keyboard. Finger movement distance determines the active finger and contact point for input);
identifying a key corresponding to the first motion, from among a plurality of keys mapped to the finger according to a predetermined mapping between the plurality of keys and the finger, based on the identified distance, the position of the finger by the first motion and the reference point set to the finger (Maloo, Figs. 10C and 12 with ¶0060-¶0062 – virtual keyboard orientation is set relative to the touch points for the fingers (808, 810, 812, 814, 816). ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the keyboard is used to determine the active finger and contact point for input);
displaying information corresponding to the identified key on a display (Maloo, Figs. 10C-12 – virtual keyboard is displayed, information corresponding to all displayed keys is shown, including the identified key); and
detecting the plurality of fingers in a (Maloo, Figs. 3 and 4 with Elements 330, 332, and 302 with ¶0044-¶0048 – once the keyboard is hidden, the finger gesture is detected, and the orientation of the keyboard is re-set),
wherein the identifying the key comprises, based on the identified distance being 
based on the identified distance being a greater than or equal to the predetermined value, identifying a key positioned in a direction in which the finger moves 
wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers, 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor Lapp discloses virtual keyboard inputs detected via camera (Lapp, Abstract with ¶0002, ¶0018, ¶0124),
including based on the identified distance being less than a predetermined value, identify the reference key, among the plurality of keys mapped to the finger, as the key corresponding to the first motion; based on the identified distance being greater than or equal to the predetermined value, identify the key positioned in a direction in which the finger moves from the reference key, from among the plurality of keys mapped to the finger, as the key corresponding to the first motion based on a moving direction of the finger by the first motion (Lapp, Figs. 8A-8B with ¶0020, ¶0597-¶0598 – each finger is mapped to a set of reference keys and distances. Distance boundaries are shown with respect to the resting location. In the example given, the pinky selects between the letters S and T depending on whether the distance of the gesture is greater than or less than the distance at Element 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key input system of Maloo to include mapping keys to distance from resting locations for each finger based on the teachings of Lapp. The motivation for doing so would have been to enable users to more effectively type without looking at their fingers to target visual elements, enabling more rapid character data entry (Lapp, Abstract).
However, Maloo as modified appears not to expressly disclose plurality of first image frames obtained through the camera, obtain depth information regarding the plurality of detected fingers through the camera, identify a plurality of feature points corresponding to respective fingers in a predetermined three-dimensional coordinate space based on the depth information regarding the plurality of detected fingers, the identified plurality of feature points corresponding to respective fingers, set one of the plurality of feature points as a reference point corresponding to a respective finger, the predetermined three-dimensional coordinate space distinct from the display.
However, in the same field of endeavor, Moscarillo discloses a virtual keyboard input system (Moscarillo, Abstract with ¶0007), including
plurality of image frames obtained through the camera (Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs),
obtain depth information regarding the plurality of detected fingers through the camera, identify a plurality of feature points corresponding to respective fingers in a predetermined three-dimensional coordinate space based on the depth information regarding the plurality of detected fingers, the identified plurality of feature points corresponding to respective fingers (Moscarillo, ¶0157 – depth calculation based on imaging sensor data. Fig. 5A-5B with ¶0114-¶0117 – user’s hands have identified feature points corresponding to fingers which are mapped to the coordinate system. See also ¶0119-¶0128 – finger features are identified and tracked. See also Fig. 5C with ¶0118 – features such as actions or behavioral patterns corresponding to the user’s fingers),
set one of the plurality of feature points as a reference point corresponding to a respective finger (Moscarillo, ¶0119-¶0128 and Figs. 9A-9C with ¶0165-¶0166 – finger features are identified and tracked. See also Figs. 10A-K with ¶0167-¶0177. ¶0011, ¶0020, ¶0082, ¶0095, ¶0128 – keyboard visualization projected onto the surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the touch input system of Maloo as modified to include determining hand and finger positions based on captured image frames including 3D information based on the teachings of Moscarillo. The motivation for doing so would have been to improve accuracy, ergonomics, and facilitate input switching (Moscarillo, ¶0005).
However, Maloo as modified appears not to expressly disclose the three-dimensional coordinate space distinct from the display. However, in the same field of endeavor, Izumi discloses a motion input keyboard (Izumi, Abstract with ¶0007), including
the three-dimensional coordinate space distinct from the display (Izumi, Figs. 5, 19, and 24 with ¶0067, ¶0088, ¶0090-¶0092 – input surfaces include 3D positioning to determine when operations are performed at the surface, and is distinct from the display. Fig. 8 with ¶0093-¶0096 – keyboard is shown and selected keys indicated at the display screen).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 3D space of Maloo as modified to be distinct from the display based on the teachings of Izumi. The motivation for doing so would have been to prevent the operators hands from blocking the view of the display (Izumi, ¶0067, ¶0092).

Regarding claim 12, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises, in response to an identification that the plurality of fingers detected in the plurality of third image frames maintain the predetermined pose for a predetermined time, re-setting the reference point for the respective fingers based on the position of the plurality of detected fingers in the plurality of third image frames (Maloo, ¶0024, ¶0043 – press-and-hold exceeding a predetermined duration. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 13, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises identifying whether the pose of the plurality of detected fingers in the plurality of third image frames corresponds to the predetermined pose based on a position of a fingertip of a remaining finger other than a thumb among the plurality of fingers detected in the plurality of third image frames (Maloo, ¶0024, ¶0043 – 5 finger press-and-hold exceeding a predetermined duration. The 5-finger gesture includes 4 remaining fingers other than a thumb. See also Fig. 8 and ¶0050. In this case the position is a contact or down position. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 14, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises based on a second motion of the finger among the plurality of fingers being detected in a plurality of fourth image frames obtained through the camera after the reference point is re-set in the character input mode, identifying a key corresponding to the second motion, from among the plurality keys mapped to the finger, based on a position of the finger by the second motion and a position of a reference point reset to the finger (Maloo, Figs. 3 and 4 with Elements 330, 332, and 302 with ¶0044-¶0048 – once the keyboard is hidden, the finger gesture is detected, and the orientation of the keyboard is re-set. Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the contact point is used to determine the active finger and contact point for input. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 17, Maloo as modified discloses the elements of claim 11 above, and further discloses in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose, setting the reference point for the finger based on a position of the plurality of detected fingers in the plurality of first image frames (Maloo, Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. Moscarillo, Figs. 10A-K with ¶0167-¶0177 – image frames used for tracking hand position, movement, and keystroke inputs).

Regarding claim 18, Maloo as modified discloses the elements of claim 17 above, and further discloses wherein: the displaying the virtual keyboard comprises, based on the key corresponding to the first motion being identified in the character input mode, displaying the identified key among keys included in the virtual keyboard to be distinguished from another key (Maloo, ¶0060 – key size, shape, and location is determined by the contact points. Lapp, Figs. 8A-8B with ¶0020, ¶0597-¶0598 – key selection is determined according to finger motion. Izumi, Fig. 8 with ¶0093-¶0096 – keyboard is shown and selected keys indicated at the display screen).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Lapp in further view of Moscarillo in further view of Izumi in further view of Hunt.

Regarding claim 9, Maloo as modified discloses the elements of claim 8 above. However, Maloo as modified appears not to expressly disclose based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, delete the information displayed on the display and adjust a transparency of the virtual keyboard based on a frequency of deleting the information.
However, in the same field of endeavor, Hunt discloses a virtual keyboard (Hunt, Abstract),
based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, delete the information displayed on the display and adjust a transparency of the virtual keyboard based on a frequency of deleting the information (Hunt, ¶0028-¶0030 – repeated delete key operations indicate incorrect typing actions, resulting in adjusted opacity of the virtual keyboard. The rate of incorrect typing actions is used to adjust opacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to adjusting the opacity in response to repeated delete key operations based on the teachings of Hunt. The motivation for doing so would have been to assist users with typing by helping the user avoid incorrect typing inputs (Hunt, ¶0018, ¶0029).

Regarding claim 19, Maloo as modified discloses the elements of claim 18 above. However, Maloo as modified appears not to expressly disclose wherein the displaying the virtual keyboard further comprises: based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, deleting the information displayed on the display and adjusting a transparency of the virtual keyboard based on a frequency of deleting the information.
However, in the same field of endeavor, Hunt discloses a virtual keyboard (Hunt, Abstract),
based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, deleting the information displayed on the display and adjusting a transparency of the virtual keyboard based on a frequency of deleting the information (Hunt, ¶0028-¶0030 – repeated delete key operations indicate incorrect typing actions, resulting in adjusted opacity of the virtual keyboard. The rate of incorrect typing actions is used to adjust opacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to adjusting the opacity in response to repeated delete key operations based on the teachings of Hunt. The motivation for doing so would have been to assist users with typing by helping the user avoid incorrect typing inputs (Hunt, ¶0018, ¶0029).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Lapp in further view of Moscarillo in further view of Izumi in further view of Walline 2 in further view of Cho.

Regarding claim 10, Maloo as modified discloses the elements of claim 7 above, and further discloses wherein: the processor is further configured to execute the at least one instruction to, 
However, Maloo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Walline 2 discloses a virtual keyboard (Walline 2, ¶0073),
including discloses based on a preset user command being input, activating the camera and obtaining the plurality of first image frames through the activated camera (Walline 2, ¶0058-¶0059, ¶0070-¶0071, ¶0073-¶0074, ¶0076-¶0081, ¶0083-¶0084 – camera images are obtained to detect touches at projected keyboard. Fig. 23 with ¶0086-¶0088 – activating keyboard in response to the context including selecting a word processing application).
However, Maloo as modified appears not to expressly disclose activating the keyboard in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display.
However, in the same field of endeavor, Reid discloses a text input system including a virtual keyboard (Cho, Abstract and 6:49-7:5), including 
in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display (Cho 6:49-7:5 and 9:6-18 –  virtual keyboard input is activated in response to selection of a text input window).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include activating the virtual keyboard peripheral in response to selection of a text input window based on the teachings of Cho. The motivation for doing so would have been to more effectively anticipate the input device needed, thereby preventing time and effort in manual configuration.

Regarding claim 20, Maloo as modified discloses the elements of claim 17 above, and further discloses 
However, Maloo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Walline 2 discloses a virtual keyboard (Walline 2, ¶0073),
including discloses based on a preset user command being input, activating the camera and obtaining the plurality of first image frames through the activated camera (Walline 2, ¶0058-¶0059, ¶0070-¶0071, ¶0073-¶0074, ¶0076-¶0081, ¶0083-¶0084 – camera images are obtained to detect touches at projected keyboard. Fig. 23 with ¶0086-¶0088 – activating keyboard in response to the context including selecting a word processing application).
However, Maloo as modified appears not to expressly disclose activating the keyboard in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display.
However, in the same field of endeavor, Reid discloses a text input system including a virtual keyboard (Cho, Abstract and 6:49-7:5), including 
in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display (Cho 6:49-7:5 and 9:6-18 –  virtual keyboard input is activated in response to selection of a text input window).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include activating the virtual keyboard peripheral in response to selection of a text input window based on the teachings of Cho. The motivation for doing so would have been to more effectively anticipate the input device needed, thereby preventing time and effort in manual configuration.

Response to Arguments
Applicant’s arguments, filed 7/29/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175